PER CURIAM.
The trial court used three prior uncoun-seled misdemeanor convictions in calculating the sentencing guidelines scoresheet, causing appellant’s score to be aggravated one cell. This was impermissible. Pilla v. State, 477 So.2d 1088 (Fla. 4th DCA 1983), and Hayes v. State, 468 So.2d 470 (Fla. 4th DCA 1985). We reverse and remand for resentencing.
We further reverse the imposition of costs and remand for reconsideration and a proper determination. Jenkins v. State, 444 So.2d 947 (Fla.1984), and Lawson v. State, 470 So.2d 109 (Fla. 4th DCA 1985).
Reversed and Remanded.
DOWNEY and WALDEN, JJ., and WES-SEL, JOHN D., Associate Judge, concur.